                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION


MICHELE L. LIZZIO,

                   Plaintiff,

       vs.

GMRI, INC. D/B/A LONGHORN                               Civil Action No. 3:18-cv-592-FDW-DSC
STEAKHOUSE,

                   Defendant.




                                                  ORDER

       The Court has considered the parties’ “Joint Motion to Stay All Proceedings” pending

binding arbitration of all claims. Document #8. After considering the Motion and the pleadings

on file in the case, the Court finds the Motion meritorious; therefore, IT IS SO ORDERED:

       1.      The parties’ Joint Motion to Stay All Proceedings (document #8) is GRANTED;

       2.      Pending completion of binding arbitration of all claims, this case is STAYED; and

       3.      The parties are directed to file a status report within fifteen days of conclusion of

the arbitration proceeding.

       SO ORDERED.
                              Signed: January 4, 2019
